1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
4    JOHN D. PAMPLIN,                                 Case No. 3:20-CV-0111-CLB
5                                        Plaintiff,   ORDER
6            v.
7    C. LUCAS, et al.,
8                                    Defendants.
9
10
            On March 8, 2021, the Office of the Attorney General declined to accept service
11
     “on behalf of Defendant C. Lucas as there is no current or former employee of the Nevada
12
     Department of Corrections with that name.” (ECF No. 4). Plaintiff filed nothing in
13
14   response.

15          On June 8, 2021, the Court advised Plaintiff of its intention to dismiss C. Lucas for
16
     failure to file proof of service. (ECF No. 16). Plaintiff was ordered to file proof of service
17
     on or before July 8, 2021, with service to have taken place before May 17, 2021, pursuant
18
     to Federal Rule of Civil Procedure 4(m). (Id.).
19
20          On June 28, 2021, Plaintiff’s filed a “motion to serve unserved Defendant C.

21   Lucas”. (ECF No. 17). In this motion, Plaintiff demands Deputy Attorney General Doug
22   Rands either serve C. Lucas or provide an address under seal for C. Lucas. (Id.)
23
     However, the Nevada Attorney General’s Office explicitly stated there is no current or
24
     former employee by this name in its notice of acceptance of service. (ECF No. 4).
25
26   Therefore, a last known address cannot be provided for a person who either is

27   misidentified or did not work for NDOC. Plaintiff’s motion was denied, (ECF No. 18), and
28   plaintiff was ordered to further identify C. Lucas on or before July 16, 2021.
1            Pamplin has now filed another motion to serve Defendant C. Lucas to which he
2    attached a copy of a grievance that was assigned to “CLUCAS.”          (ECF No. 24.)
3
     Therefore, Plaintiff’s motion to serve Defendant C. Lucas, (ECF No. 24), is GRANTED.
4
     Pamplin’s duplicate motion to serve Defendant C. Lucas, (ECF No. 23), is DENIED as
5
6    moot.

7            The Office of the Attorney General shall either accept service on behalf of C.
8    Lucas1 or file the last known address of this Defendant on or before Friday, July 30,
9
     2021.
10
11          July 14, 2021
     DATED: ___________.
12
                                             ___________________________________
13
                                             UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             1   Or may be spelled CLUCAS.

                                              -2-
